United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-3152
                                      ___________

Albert Reece,                        *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the Eastern
Robert Knowls, Doctor; Michael       * District of Missouri.
Cherazard, Doctor; Ashkok R. Mallya, *
Doctor,                              *         [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                           Submitted: April 5, 2001

                                 Filed: April 10, 2001
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

     Albert Reece appeals from the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint, wherein he alleged that he lost sight in his left eye as a result of defendants’


      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri, adopting the report and recommendations of the
Honorable David D. Noce, United States Magistrate Judge for the Eastern District of
Missouri.
prescribing him medication which they should have known would cause him to lose his
eyesight. We conclude dismissal was proper, because medical negligence is not
enough to maintain a section 1983 action. See Estelle v. Gamble, 429 U.S. 97, 106-07
(1976). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-